EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Matthew Powell on 17 June 2021.
The application has been amended as follows: 
Claim 7 has been amended as follows:
7.         (Currently Amended) A bit holder having a shank at a proximal end thereof and a blind bit-accepting hole at a distal end thereof, said bit-accepting hole being shaped to receive a correspondingly-shaped tool bit, the bit holder having at least one locking mechanism comprising a first  toward the proximal end, and a first locking element slideable in said first angled path, such that a portion first locking element associated with the distal end extends slightly into said bit-accepting hole, said bit holder further comprising a sleeve mounted around  the body of the bit holder, the sleeve biased by a spring to urge said first locking element towards said bit-accepting hole, connected to said first locking element such that moving said sleeve towards the proximal end first locking element from said bit-accepting hole, wherein said first locking element comprises a ball and wherein said sleeve has a hook portion extending therefrom to capture said ball the bit holder further comprising a second angled path defined in said bit holder, opening into a side of said bit-accepting hole, extending away from said bit-accepting hole at an acute angle from a central axis of said bit holder toward the distal end, and comprising a second locking element slideable in said second angled path, the sleeve connected to said second locking element, whereby said tool bit is locked against movement towards either the proximal end and the distal end until said sleeve is moved.
Claim 8 has been cancelled. 
In claim 10, the term “bit-accepting” has been added between the words “blind” and “hole” in line 2.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record (considered as a whole) neither anticipates nor renders obvious the bit holder as claimed having opposed angled paths extending from the bit-accepting hole at acute angled in opposite directions from one another, with each path comprising a locking element slidable therein to optionally extend slightly into the bit-accepting hole and having a sleeve biased to urge at least one locking element toward the hole and configured such that a bit is locked in place against movement in either direction until said sleeve is moved (allowing movement in one respective direction depending on which direction the sleeve is moved) in combination with the rest of the limitation set forth in the independent claim.  The closest prior art of record is considered to be represented by the prior art applied to the parent application 15/305,511 directed to a different embodiment, with each of Wienhold (7,896,355), Landis et al. (5,536,106), Quiring (5,398,946), Nash (8,308,168), Holland et al. (6,053,675) and Thomas (6,474,656) each having some similarities with locking elements extending into bit-accepting holes along paths at an acute angle to the longitudinal axis of the bit holder, but none of the prior art is found to teach or make obvious at least one opposed locking path extending at an acute angle in the opposite direction from the first path for holding an opposed locking element to lock the bit in both directions in a default state.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        18 June 2021